BLD-381                                                       NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 14-3412
                                      ___________

                             IN RE: HUBERT JACKSON,

                                               Petitioner
                      ____________________________________

                     On a Petition for Writ of Mandamus from the
          United States District Court for the Western District of Pennsylvania
                           (Related to Civ. No. 13-cv-01301)
                      ____________________________________

                    Submitted Pursuant to Rule 21, Fed. R. App. P.
                                September 18, 2014
            Before: AMBRO, CHAGARES and VANASKIE, Circuit Judges

                          (Opinion filed: September 30, 2014)
                                       _________

                                       OPINION
                                       _________

PER CURIAM

      Hubert Jackson, proceeding pro se, has filed a petition for a writ of mandamus

seeking to compel the District Court to “make a de novo determination of those portions

of the [Magistrate Judge’s] Report [and Recommendation] to which [his] timely

objections were made.” For the following reasons, we will deny the mandamus petition.

        In September 2013, Jackson filed a complaint under 42 U.S.C. § 1983 in the

United States District Court for the Western District of Pennsylvania. He alleged that he
is being held in prison on the basis of seven void court commitment forms, rather than

lawful sentencing orders, issued between 1988 and 1989. A Magistrate Judge

recommended that the complaint be dismissed sua sponte, without leave to amend, under

the Prison Litigation Reform Act, for failure to state a claim.1 Over Jackson’s objections,

the District Court adopted the Magistrate Judge’s Report and Recommendation and

dismissed the complaint with prejudice under 28 U.S.C. § 1915A. Jackson appealed, and

that case, docketed at C.A. No. 13-4720, remains pending before us. Meanwhile, Jackson

filed a mandamus petition in this Court, seeking to challenge the District Court’s

dismissal of his complaint. Specifically, Jackson argues that the District Court failed to

use a de novo standard to review those portions of the Report and Recommendation to

which he objected. See 28 U.S.C. § 636(b)(1).

       A writ of mandamus is a drastic remedy available only in extraordinary

circumstances. See In re Diet Drugs Prods. Liab. Litig., 418 F.3d 372, 378 (3d Cir.

2005). A petitioner seeking the writ “must have no other adequate means to obtain the

desired relief, and must show that the right to issuance is clear and indisputable.”

Madden v. Myers, 102 F.3d 74, 79 (3d Cir. 1996). Notably, mandamus is not a substitute

for an appeal; if a petitioner can obtain relief by an ordinary appeal, a court will not issue

the writ. See In re Ford Motor Co., 110 F.3d 954, 957 (3d Cir. 1997), abrogated on other

grounds Mohawk Indus., Inc. v. Carpenter, 558 U.S. 100 (2009).


1
 In particular, the Magistrate Judge concluded that Jackson’s claims were barred by
Heck v. Humphrey, 512 U.S. 477 (1994), the applicable statute of limitations, and
absolute judicial immunity.

                                              2
       The circumstances here are not extraordinary, and Jackson has failed to show that

he has no other adequate means to challenge the District Court’s dismissal of his claims.

In fact, he has already availed himself of the proper means for seeking relief: his pending

appeal from the District Court’s order adopting the Magistrate Judge’s Report and

Recommendation and dismissing his complaint. Any claims of error regarding the

District Court’s application of the de novo standard of review may be set forth in that

appeal. Jackson may not use a mandamus petition as a substitute for the appeals process.

See In re Briscoe, 448 F.3d 201, 212 (3d Cir. 2006). We will therefore deny the petition.




                                             3